— This is an appeal from a decision of the Unemployment Insurance Appeal Board which affirmed a decision of an Unemployment Insurance Referee holding that claimant is entitled to be credited with her earnings received from appellants [George U. Clausen and Marie T. Clausen, his wife] during 1941 as a basis for unemployment insurance benefits, and further holding appellants subject to the Unemployment Insurance Law. (Labor Law, art. 18.) Appellant contends he is a farmer. It is conceded that appellant has three employees. Claimant worked for him as a chambermaid. The question for determination here is whether or not the fourth employee was working for appellant as a farmer.. Appellant is the owner of a property at Sharon Springs, New York. The property consists of about 350 acres, 210 of which are forestry, 40 pasture land, 50 meadow land, 4 orchard and pasture, 14 roads and fire lanes, 2 corn, 1% potatoes and. % of an acre gardening. After appellant acquired the property, he took a course in agriculture at Cornell University. The property has always been used for farming and the owner raised corn, oats, barley, potatoes, hay, hops and in some years sugar beets, and for a time ran a dairy farm. The evidence clearly established that appellant is a farmer and the finding of the Referee and the Unemployment Insurance Appeal Board to the contrary is not consistent with the evidence. The determination appealed from should be reversed. Determination appealed from reversed, with costs against the Industrial Commissioner. All concur, except Brewster, J., who dissents.